On Appellant’s Motion for Rehearing.
Appellant insists that this court should render judgment fixing his seniority status as of June 15, 1923, and enjoining the Missouri-Kansas-Texas Railroad Company of Texas from changing his status from such date. In the trial court he sought to perpetually enjoin the Railroad from enforcing the award of the National Railroad Adjustment Board dated July 10, 1940, and from fixing his seniority date at August 1, 1936, instead of June 15, 1923, and trom depriving him of his present employment. The trial court did not pass on the merits of the case, but sustained intervener’s pleas to the jurisdiction, dissolved the temporary injunction, and dismissed the case. There is nothing before us for review except the action of the trial court in dismissing the cause. This court is without jurisdiction to pass on the merits. Brown v. Aetna Casualty & Surety Co., 135 Tex. 583, 445 S.W.2d 171; 3 Tex.Jur. 1017, § 722.
Since, for the purposes of judgment, the findings of fact by the trial court have the force and effect of a verdict *363by a jury (Williams v. Planters’ & Mechanics’ Nat. Bank, 91 Tex. 651, 45 S.W. 690; 41 Tex.Jur. 1274, § 399), in our opinion, upon remand of this cause, the trial court is authorized to follow the procedure approved in Brown v. Aetna Casualty & Surety Co., supra.
Appellant’s motion for rehearing is overruled.
This opinion directed to be written and is adopted by the Court.